  Case 20-00227       Doc 14  Filed 10/23/20 Entered 10/23/20 15:59:47                   Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                                       )   BK No.:      19-08104
John Lee Easley and Christie M. Easley,                      )
                                                             )   Chapter: 7
                                                             )
                                                                 Honorable LaShonda Hunt
                                                             )
                                                             )   Joliet
                                    Debtor(s)                )
Cindy M. Johnson, Trustee,                                   )   Adv. No.: 20-00227
                                                             )
                                                             )
                                  Plaintiff(s)
John Lee Easley and Christie M. Easley,                      )
                                                             )
                                                             )
                                    Defendant(s)             )

        ORDER DISMISSING ADVERSARY DEFENDANTS AND LIMTING NOTICE

        This Cause having been heard by the Court on the Trustee's Motion to Dismiss Adversary
Proceeding and to Approve Limited Notice, due and adequate notice having been given to all parties
entitled thereto, and the Court being fully advised in the premises, IT IS HEREBY ORDERED THAT:

      1. The Motion is granted. The adversary proceeding against the Defendants, John Lee Easley
and Christie M. Easley, is dismissed;

        2. As described in the Motion, notice of the Motion is sufficient and limited notice is approved.
To the extent notice is required of scheduled creditors, notice is limited to those creditors who timely
filed a claim.




                                                          Enter:


                                                                     Honorable LaShonda A. Hunt

Dated: October 23, 2020                                              United States Bankruptcy Judge

 Prepared by:
 Daniel J. Nickel (6278133)
 THE LAW OFFICE OF
      ZANE L. ZIELINSKI, P.C.
 6336 North Cicero Avenue, Suite 201
 Chicago, Illinois 60646
 d. 773-877-3191 (773-981-4725 - Nickel)
 f. 815-846-8516
 e. trustee@zanezielinski.com
